Exhibit 10.5

Memorandum of Understanding


This Memorandum of Understanding (this “Memorandum”) is entered into by and
among Viral Genetics, Inc., a Delaware corporation (“Viral Genetics”), and
V-Clip Pharmaceuticals, Inc., a California corporation (“V-Clip”), and solely
with respect to Section 10 and Exhibit A(ii)-(iii) below, University License
Equity Holdings, Inc., a Colorado nonprofit corporation (“ULEHI”), this __ day
of November 2007 (the “Effective Date”).


This Memorandum is an outline of the general understanding of an agreement to
merge V-Clip with and into Viral Genetics and shall be deemed a valid and
binding agreement of the parties hereto.  ULEHI is a party hereto for purposes
of Section 10 and Exhibit A(ii)-(iii) below only.


1.           Viral Genetics shall perform work to be done by an independent
laboratory to determine the viability of the Licensed Process(es) and/or
Licensed Product(s) covered by the License Agreement between V-Clip and The
Regents of the University of Colorado entered into contemporaneously with this
Memorandum (the “License Agreement”).  The value of such work shall be
equivalent to at least Six Hundred Thousand Dollars ($600,000), which amount may
include the in-kind value of work directed to the viability of the Licensed
Processes (as defined in the License Agreement) or Licensed Products (as defined
in the License Agreement) including, without limitation, work sponsored by the
NIH or similar entities.    Dr. Karen Newell, inventor of the licensed
technology, will collaborate with Viral Genetics on the experimental design and
research site selection and will have the unrestricted right to use the data
developed in the course of such work in her research at the University of
Colorado.


2.           Viral Genetics shall have the option to require V-Clip to merge
with and into Viral Genetics in accordance with all applicable laws, rules and
regulations (the “Merger”) by delivering to V-Clip written notice of Viral
Genetics’ exercise of such option at any time on or before the date that is the
one-year anniversary of the Effective Date.  In exchange for their stock of
V-Clip in connection with the Merger, V-Clip’s stockholders (“V-Clip
Stockholders”) shall receive securities issued by Viral Genetics as set forth in
Exhibit A attached hereto (the “Merger Securities”).  Viral Genetics and V-Clip
acknowledge and agree that the terms of the Merger and the consideration in the
form of the Merger Securities (the “Merger Consideration”) have been negotiated
between V-Clip and Viral Genetics on an arms-length basis.


3.           Promptly, but no later than fifteen (15) days subsequent to the
date of the closing of the Merger (the “Closing”), Viral Genetics shall issue to
each V-Clip Stockholder stock certificates, option agreements, warrant
agreements and any other certificates or agreements representing the Merger
Consideration as set forth in Exhibit A attached hereto.

1

--------------------------------------------------------------------------------



4.           Viral Genetics hereby represents and warrants to V-Clip that Viral
Genetics has 250,000,000 authorized shares of Common Stock, $.0001 par value
(“Common Stock”), of which 155,532,013 shares are issued and outstanding, and
20,000,000 authorized shares of Preferred Stock, par value $.0001, of which no
shares are issued and outstanding. All issued and outstanding shares of Common
Stock: (i) have been duly authorized and validly issued, and (ii) are fully paid
and non-assessable.  There are no other authorized or outstanding equity
securities of any class, kind, or character, and there are no outstanding
subscriptions, options, warrants, debt or other agreements, or commitments
obligating Viral Genetics to issue any additional shares of its capital stock of
any class, or any options or rights with respect thereto, or any securities
convertible into, or exchangeable or exercisable for any shares of capital stock
of any class as of the date hereof, except as set forth in Exhibit B attached
hereto and pursuant to the terms of this Memorandum.  When issued in compliance
with the provisions of this Memorandum, the shares of Common Stock issued as
Merger Consideration will be validly issued, fully paid and
non-assessable.  When issued in compliance with the provisions of this
Memorandum and the option agreements and warrant agreements constituting Merger
Consideration, the shares of Common Stock underlying such options and warrants
will be validly issued, fully paid and non-assessable.  When issued in
compliance with the provisions of this Memorandum and any relevant agreements
constituting Merger Consideration, the shares of Common Stock underlying any
such other Merger Securities will be validly issued, fully paid and
non-assessable.


5.           All corporate action on the part of Viral Genetics and V-Clip, and
their respective officers, directors and stockholders, necessary for the
authorization of this Memorandum has been taken, and with respect to the Merger
has been taken or will have been taken at the time of the Closing.


6.           The execution of this Memorandum and the consummation of the Merger
will not result in any breach of any of the terms, conditions, or provisions of,
or constitute a default under, or result in the creation of any lien, charge, or
encumbrance on, any property or assets of Viral Genetics pursuant to any
indenture, mortgage, deed of trust, agreement, corporate charter, bylaws,
contract, or other instrument to which Viral Genetics is a party or by which
Viral Genetics may be bound or any law, rule, regulation, qualification,
license, order or judgment applicable to Viral Genetics or any of its property.


7.           Viral Genetics has, and as of the Closing will have, filed all
reports and made all other filings required to be filed by it under the
Securities Act of 1933, as amended (the “Securities Act”), and the Securities
Exchange Act of 1934, as amended (collectively with the Securities Act, the
“Securities Laws”), and subsequent to the Effective Date will use its best
efforts to file all reports and other filings required to be filed by it under
the Securities Laws.  Subsequent to the Merger, Viral Genetics will take any
actions required from time to time to enable the V-Clip Stockholders to sell any
securities constituting Merger Consideration pursuant to Rule 144 under the
Securities Act. Viral Genetics shall take any and all actions and make any
necessary filings with any governmental agency necessary to cause the issuance
of the Merger Securities and any securities underlying the Merger Securities
exempt from the registration requirements of the Securities Act and any
applicable state securities laws.

2

--------------------------------------------------------------------------------




8.           No V-Clip Stockholder shall be granted or otherwise receive any
rights or benefits with respect to the Merger Consideration that is not
otherwise granted on identical terms to all V-Clip Stockholders, including
without limitation registration rights and rights with respect to the transfer
of securities.


9.           This Memorandum may be executed in counterparts, and photocopy,
facsimile, electronic or other copies shall have the same effect for all
purposes as an ink-signed original.


10.           ULEHI shall be deemed a third party beneficiary of all of the
provisions of this Memorandum.




*     *     *     *     *
 
 
 
 
 
 

 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Memorandum of
Understanding as of the Effective Date.
 

  Viral Genetics, Inc.                  
 
By:
      Title:               V-Clip Pharmaceuticals, Inc.                    
By:
      Title:                       For purposes of Section 10 and Exhibit
A(ii)-(iii) only:     University License Equity Holding, Inc.                  
         
By:
      Title:    

 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------



EXHIBIT A


Merger Securities to be Issued to V-Clip Stockholders




(i) V-Clip Stockholders other than ULEHI


V-Clip Stockholder
Number of Shares
of
Common Stock
Number of
Options*
Number of
Options**
Number of
Warrants***
Viral Genetics
16,306,327
16,306,327
4,423,900
6,952,495
M. Karen Newell
8,153,163
8,153,163
2,211,950
3,476,247
Robert Berliner
8,153,163
8,153,163
2,211,950
3,476,247
Evan Newell
1,852,991
1,852,991
502,716
790,056
Robert Melamede
370,598
370,598
100,543
158,011



*
Options to acquire shares of Common Stock at an exercise price of $0.03,
expiring on the date that is the tenth (10th) anniversary of the date of the
Closing and containing a cashless exercise provision.



**
Options to acquire shares of Common Stock at an exercise price of $0.315,
expiring on May 30, 2011 and on the same option agreement form as the Viral
Genetic options set forth on Exhibit B attached hereto.



***
Warrants to acquire shares of Common Stock at an exercise price of $0.39,
expiring on February 28, 2010 and on the same warrant agreement form as the
Viral Genetic warrants set forth on Exhibit B attached hereto.



All Merger Securities shall be fully vested upon the Closing.


In the event of a forward stock split of the outstanding shares of Common Stock
or a stock dividend of shares of Common Stock prior to the Closing, the number
of Merger Securities described above (i) shall be proportionately increased, and
(ii) the exercise price of the options and warrants included in the Merger
Securities described above shall be proportionately decreased. As an example,
and for the sake of greater clarity, if, prior to the Closing, Viral Genetics
effects a ten-for-one (10:1) forward stock split of its outstanding of shares of
Common Stock, then the number of Merger Securities shall be increased by
multiplying such number by ten (10) and the exercise prices of the options and
warrants included in the Merger Securities described above shall be decreased by
dividing such exercise prices by ten (10).


Similarly, in the event of a reverse stock split of the outstanding shares of
Common Stock prior to the Closing, the number of Merger Securities described
above (i) shall be proportionately decreased, and (ii) the exercise price of the
options and warrants included in the Merger Securities described above shall be
proportionately increased. As an example, and for the sake of greater clarity,
if, prior to the Closing, Viral Genetics effects a one-for-ten (1:10) reverse
stock split of its outstanding shares of Common Stock, then the number of Merger
Securities shall be decreased by dividing such number by ten (10) and the
exercise prices of the options and warrants included in the Merger Securities
described above shall be increased by multiplying such exercise prices by ten
(10).

5

--------------------------------------------------------------------------------


 
 (ii) ULEHI


Class of Merger
Security
 
 
Exercise Price
 
Expiration
Date
 
Number Issuable
Common Stock
 
N/A
 
N/A
 
Total number of shares of Common Stock issued and outstanding immediately prior
to the Closing, which shall also be deemed to include all shares of Common Stock
into which any issued and outstanding convertible debt of Viral Genetics as of
the Closing is ultimately convertible, multiplied by 20%, and multiplied by the
Investor Ownership Interest.
             
Options to Acquire Common Stock*
 
$0.03**
 
The date that is the tenth (10th) anniversary of the date of the Closing.
 
Total number of shares of Common Stock issued and outstanding immediately prior
to the Closing, which shall also be deemed to include all shares of Common Stock
into which any issued and outstanding convertible debt of Viral Genetics as of
the Closing is ultimately convertible, multiplied by 20%, and multiplied by the
Investor Ownership Interest.
             
Options to Acquire Common Stock***
 
Weighted average exercise price of all issued and outstanding Viral Genetics
options immediately prior to the Closing.
 
Weighted average expiration date of all issued and outstanding Viral Genetics
options immediately prior to the Closing.
 
Total number of Viral Genetics options issued and outstanding immediately prior
to the Closing, multiplied by 40%, and multiplied by the Investor Ownership
Interest.


6

--------------------------------------------------------------------------------





Warrants to Acquire Common Stock***
 
Weighted average exercise price of all issued and outstanding Viral Genetics
warrants immediately prior to the Closing.
 
Weighted average expiration date of all issued and outstanding Viral Genetics
warrants immediately prior to the Closing.
 
Total number of Viral Genetics warrants issued and outstanding immediately prior
to the Closing, multiplied by 40%, and multiplied by the Investor Ownership
Interest.
             
Any other securities convertible, exchangeable or exercisable for capital stock
of Viral Genetics (other than convertible debt described above) issued and
outstanding as of the Closing.****
 
Weighted average conversion rate, exercise price or exchange ratio of all
similar issued and outstanding Viral Genetics securities
immediately prior to the Closing.
 
Weighted average expiration date of all similar issued and outstanding Viral
Genetics securities immediately prior to the Closing.
 
Total number of similar Viral Genetics securities issued and outstanding
immediately prior to the Closing, multiplied by 40%, and multiplied by the
Investor Ownership Interest.



*
The option agreements representing such options shall contain a cashless
exercise provision.



**
The exercise price shall be subject to a proportionate adjustment for forward or
reverse stock splits and stock dividends.



***
The option agreements and warrant agreements representing such options and
warrants, respectively, shall contain terms identical to the option agreements
and warrant agreements, respectively, issued and outstanding immediately prior
to the Closing.



****
The form of such securities shall contain terms identical to the securities
issued and outstanding immediately prior to the Closing.



As used in this Exhibit A(ii), the term “Investor Ownership Interest” shall have
the same  meaning as set forth in the Subscription Agreement between ULEHI and
V-Clip of even date herewith and shall be subject to modification as set forth
therein.

7

--------------------------------------------------------------------------------


 
All Merger Securities shall be fully vested upon the Closing.


(iii)           All V-Clip Stockholders


Following the Closing, all Viral Genetics securities held by V-Clip
Stockholders, including those set forth in this Exhibit A, shall be treated
identically to all other holders of similar Viral Genetics securities.
 
 
 
 

 



8

--------------------------------------------------------------------------------



EXHIBIT B


Fully Diluted Capitalization of Viral Genetics




 
 
 
Class of Securities
Number of
Securities Issued
and
Outstanding
 
 
Weighted Average
Exercise Price
 
Weighted Average
Days to
Expiration
Common Stock
155,532,013
N/A
N/A
Options to Acquire Common Stock
 
25,135,800*
 
$0.315
 
[1294]
Warrants to Acquire Common Stock
 
39,502,819*
 
$0.390
 
[838]
Convertible Debt
29,767,160*
N/A
N/A



*
Shares of Common Stock issuable upon conversion, exercise or exchange of such
securities.



 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------
